Title: From George Washington to Henry Knox, 2 March 1789
From: Washington, George
To: Knox, Henry



My dear Sir,
Mount Vernon March 2d 1789

I beg you to accept my acknowledgment of and thanks for your obliging favors of the 12th 16th & 19th of last month, and

particularly for the trouble you have had in procuring and forwarding for me a suit of the Hartford Manufacture. It is come safe, and exceeds my expectation. I will take an early opportunity of paying the cost of it.
The result of the late Elections will not only soon be known, but the effect of them will soon be discovered. Of the nine Representatives (announced) for this State, six are decided federalists, and the tenth (not yet known) from Kentucky, it is presumed, from the best accounts which have been received from thence will be in unison with them. To hear that the Votes have run in favor of Mr Adams gives me pleasure.
The severe weather, and uncommonly bad condition of the Roads in this quarter will prevent the Members from this State, giving their attendance in time. One of them went from hence this morning only, and two yesterday.
I hope this will find you perfectly recovered from your late painful disorder —& Mrs Knox & the rest of the family in good health—Our affectionate compliments are offered to them—and with sentiments of the sincerest friendship I am ever Yours

Go: Washington

